Case: 21-50478     Document: 00516379891         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 1, 2022
                                  No. 21-50478                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   German Zarzoza Moreno,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:19-CR-259-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          German Zarzoza Moreno appeals the sentences imposed following his
   guilty plea convictions for conspiracy to possess with intent to distribute
   cocaine and methamphetamine in violation of 21 U.S.C. §§ 846 and 841. He
   argues that the district court clearly erred in applying the drug premises


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50478      Document: 00516379891          Page: 2     Date Filed: 07/01/2022




                                    No. 21-50478


   enhancement to his guidelines calculation pursuant to U.S.S.G.
   § 2D1.1(b)(12). He notes that, to support the recommended enhancement,
   the presentence report (PSR) relied upon his request that a co-defendant see
   if there was a premises to rent to use for a stash house.
          The application of the § 2D1.1(b)(12) enhancement is reviewed de
   novo, and the district court’s factual findings are evaluated for clear error.
   United States v. Peterson, 977 F.3d 381, 392 (5th Cir. 2020). A factual finding
   which is “plausible in light of the record as a whole” is not clearly erroneous;
   rather, there is clear error where a “review of the record results in a definite
   and firm conviction that a mistake has been committed.” Id. at 396 (internal
   quotation marks and citation omitted).
          Section 2D1.1(b)(12) permits a two-level increase for any defendant
   who “maintain[s] a premises for the purpose of manufacturing or distributing
   a controlled substance . . . .” § 2D1.1(b)(12). The manufacturing or
   distribution of a controlled substance “need not be the sole purpose for which
   the premises was maintained, but [it] must be one of the defendant’s primary
   or principal uses for the premises, rather than one of the defendant’s
   incidental or collateral uses for the premises.” § 2D1.1(b)(12) cmt. n.17.
          We may affirm an enhancement on any ground supported by the
   record. United States v. Jordan, 851 F.3d 393, 399 (5th Cir. 2017). Both the
   Government’s factual basis for Moreno’s pleas and the PSR indicated that
   Moreno used his residence a number of times to distribute drugs.
   Accordingly, it is plausible in light of the record as a whole that drug
   distribution was one of the primary uses of his residence and that such use
   was not incidental. See § 2D1.1(b)(12) cmt. n.17; Peterson, 977 F.3d at 396;
   see also United States v. Cervantes, 706 F.3d 603, 620-21 (5th Cir. 2013). The
   district court’s judgment is AFFIRMED.




                                          2